Title: From John Adams to Benjamin Franklin, 2 March 1780
From: Adams, John
To: Franklin, Benjamin


     
      Passy March 2d. 1780
     
     Mr. Adams’s respectfull Compliments to Dr. Franklin, informs him that Monsieur the Comte De Vergennes has appointed him next Tuesday to be at Versailles in order to be presented to the King and Royal Family. Mr. Adams will have the Honour to breakfast at Passy with Dr. Franklin, at an hour early enough to go to Versailles, which he supposes will be 8 oClock.
    